                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    BRUCH REED, et al.,                               CASE NO. C19-0005-JCC
10                          Plaintiffs,                 MINUTE ORDER
11           v.

12    GENERAL MILLS, INC., et al.,

13                          Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the time
18   for Defendants to respond to Plaintiffs’ complaint (Dkt. No. 8). The motion is GRANTED.
19   Defendants must respond to Plaintiffs’ complaint by February 28, 2019.
20          DATED this 24th day of January 2019.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C19-0005-JCC
     PAGE - 1
